Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 1 of 11 PageID #: 2648




                        EXHIBIT I
 Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 2 of 11 PageID #: 2649



                   IN THE TWENTY-FIRST JUDICIAL CIRCUIT COURT
                            ST. LOUIS COUNTY, MISSOURI

TAMIA BANKS, et al., on behalf of themselves )
and all others similarly situated,           )
                                             )
        Plaintiffs,                          )
                                             )
vs.                                          )              Cause No. 18SL-CC00617-01
                                             )
COTTER CORPORATION,                          )
COMMONWEALTH EDISON COMPANY, )
DJR HOLDINGS, INC. f/k/a FUTURA              )
COATINGS, INC., and ST. LOUIS AIRPORT )
AUTHORITY, A DEPARTMENT OF THE               )
CITY OF ST. LOUIS,                           )
                                             )
        Defendants.                          )

                   PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO
                   DEFENDANT COMMONWEALTH EDISON COMPANY

       Plaintiffs Tamia Banks, Rev. Ronnie Hooks, Barbara Hooks, Joel Hogan, Kenneth Niebling,

Kendall Lacy, Tanja Lacy, Willie Clay, Bobbie Jean Clay, Angela Statum, and Missouri Rentals

Company, LLC, on behalf of themselves and all others similarly situated, by and through their

attorneys, and pursuant to Rule 58.01 of the Missouri Rules of Civil Procedure, hereby propound the

following Request for Production of Documents on Defendant, COMMONWEALTH EDISON

COMPANY (“ComEd”), to be answered within thirty (30) days after service thereof.

                                             Instructions

       1.      As used herein, all terms shall have the fullest and broadest meaning accorded to those

terms and shall have the meaning generally ascribed to such terms in common parlance.

       2.      The use of the singular form of any word includes the plural and vice versa. The

masculine includes the feminine and neutral genders. The past tense includes the present tense where

the clear meaning is not distorted by change of tense.

       3.      All answers are to be made separately and fully and an incomplete or evasive answer
                                                  1
 Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 3 of 11 PageID #: 2650



is a failure to answer. Where an interrogatory asks for an answer in more than one part, separate the

parts in Defendant’s answer accordingly so that each part is clearly set out and understandable.

       4.      Where Defendant’s knowledge or information in its possession is requested, such

request includes knowledge or information in possession of Defendant’s representatives, employees,

agents, independent contractors, insurers, and, unless privileged, Defendant’s attorneys.

       5.      In you have only incomplete knowledge of the answer to an interrogatory, please

answer to the extent of Defendant’s knowledge and state specifically what part or area of the

interrogatory you have only incomplete knowledge of and identify the person(s) who does or might have

additional knowledge or information to complete the answer.

       6.      The interrogatories shall be continuing in nature so as to require supplemental

responses that becomes known or that come into Defendant’s possession, custody, or control at any

time before a final judgment in this action.

       7.      If you contend that any responsive data is not reasonably accessible because of undue

burden or cost, you must advise us of your position and explain specifically what data is being withheld

and why.

       8.      If you consider any of these interrogatories ambiguous or unduly burdensome in any

way, inform the undersigned, in writing, of the perceived ambiguity or basis of your belief that the

request is ambiguous or burdensome. If appropriate, counsel for Plaintiffs may modify or rephrase the

interrogatory in a reply letter to further clarify, if appropriate. Any such reply letter may be treated as

a modification of the interrogatory.

       9.      If any responsive information, document, or thing is withheld on the ground that it is

privileged or otherwise confidential, that information, document, or thing shall be described with

sufficient particularity (including date, author, recipient(s), subject matter, and basis for privilege or

confidentiality) to permit a determination as to whether there is demonstrated entitlement to and
                                                    2
 Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 4 of 11 PageID #: 2651



application for the protection invoked.

       10.     If any documents to be identified have been destroyed, lost, or otherwise discarded, your

answers to that Interrogatory should identify such document(s) as completely as possible and provide

the following information with respect to each such document(s):

                  a. The last known custodian(s);
                  b. The date of disposal;
                  c. The method of disposal;
                  d. The person authorizing or directing the disposal;
                  e. The person disposing of the document(s);
                  f. The reason for the disposal;
                  g. Whether any copy(ies) of the document(s) exist, including any electronic copies
                     of said document(s) or electronic backup of any information contained in said
                     documents); and
                  h. Whether any documents or other records exist relating to the disposition of said
                     document(s).

       11.     Unless otherwise specified in a particular interrogatory, the time period covered by each

Interrogatory runs from January 1, 1967 to the present.

                                               Definitions

       1.      “Defendant,” “you,” “yourself,” or “your” shall mean the Defendant, Commonwealth

Edison Company (“ComEd”), as well as its directors, shareholders, employees, officers, contractors,

agents, owners, parent, subsidiaries, other affiliates, and anyone acting on its behalf.

       2.      “Plaintiff” or “Plaintiffs” shall mean the Plaintiffs, Tamia Banks, Rev. Ronnie Hooks,

Barbara Hooks, Joel Hogan, Kenneth Niebling, Kendall Lacy, Tanja Lacy, Willie Clay, Bobbie Jean

Clay, Angela Statum, and Missouri Rentals Company, LLC.

       3.      “Petition” shall mean the Second Amended Class Action Petition filed against you in

the Circuit Court for St. Louis County, Missouri, under Case no. 18SL-CC00617.

       4.      “Contamination” shall refer to your contamination of Plaintiffs’ Homes and of the

property located in St. Louis, Missouri as alleged more fully in the Petition.

       5.      “SLAPS” refers to the St. Louis Airport Site as described in Paragraphs 65 through 66
                                                    3
  Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 5 of 11 PageID #: 2652



of the Petition.

        6.         “Futura Coating Site” refers to the property located at 9200 Latty Avenue in

Hazelwood, Missouri

        7.         “HISS” refers to the Hazelwood Interim Storage Site property located at 9170 Latty

Avenue in Hazelwood, Missouri.

        8.         “Latty Avenue Site” refers to the properties located at 9200 Latty Avenue (Futura

Coating Site) and 9170 Latty Avenue (HISS) in Hazelwood, Missouri.

        9.         "Coldwater Creek” refers to the tributary which runs through North St. Louis County

and flows into the Missouri River.

        10.        “Radioactive Material” refers to: 1) any material spontaneously emitting energetic

particles by the disintegration of their atomic nuclei, whether naturally occurring or artificial; 2)

residues containing uranium and/or thorium; 3) uranium and/or thorium mill tailings; 4) any materials

that you produce, process, or dispose of in connection with your possession and/or storage of residues

containing uranium and/or thorium, uranium and/or thorium mill tailings or other uranium ore at or

around SLAPS, Latty Avenue Site, and/or Coldwater Creek; and/or 5) any other polluting or

poisonous substance used or stored at SLAPS, Latty Avenue Site, and/or Coldwater Creek in any

operation.

        11.        “Activities” refers broadly to your possession and/or storage of Radioactive Material at

the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, including, as alleged in the Second

Amended Petition: 1) the purchase and handling of Radioactive Material; and/or 2) the storage of the

Radioactive Material. “Activities” also refers to the handling, storage, disposal, treatment, processing

or testing of any emissions or other by-products resulting from the production, transportation,

handling, storage, and disposal of residues containing Radioactive Material.

        12.        “Release(s)” refers to the release of any material from the SLAPS, Latty Avenue Site,
                                                      4
 Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 6 of 11 PageID #: 2653



and/or Coldwater Creek sites, including but not limited to any releases by air, surface water, soil, or

sewers.

          13.   "Documents" is an all-inclusive term referring to any writing and/or recorded or graphic

matter, however produced or reproduced. The term "documents" includes, without limitation,

agreements, contracts, leases, addenda thereto, amendments, letters, emails, text messages,

correspondence, memoranda, inter-office communications, intra-office communications, minutes,

reports, notes, pamphlets, reports, schedules, analyses, drawings, pictures, tables, graphs, photographs,

videotapes, charts, flow charts, papers, program specifications, contract specifications, contract

proposals, time cards, sketches, indices, data sheets, data processing cards, data processing tapes, data

processing files, computer tapes or printouts, computer disks, computer diskettes, sound recordings or

any types, records of telephone or other conversations or meetings telex messages, maps, surveys,

books of account, ledgers, invoices, receipts, purchase orders, pleadings, questionnaires, contracts,

bills, checks, check stubs, check books, studies, books, working papers, drafts, diaries, records,

vouchers, logs, proposals, telegrams, films, fax material, computer programs including the software

thereof, or any other writings however produced or reproduced including any non-identical draft or

copy thereof matter tangible or retrievable by any means presently technologically available. The term

"documents" also includes any preliminary notes and drafts of the above-mentioned matters, in

whatever form they exist; for example, printed, typed, longhand, shorthand, on paper, paper tape,

tabulating cards, ribbon, blueprints, magnetic tapes, including but not limited to audiotapes, compact

discs, microfilm, film, motion picture film, phonographic records, dictographic records, computer data

files, hard discs of computer, computer diskettes or any other form by which said matter can be

retrieved and/or obtained.

          14.   “Document” shall also mean and include any “Electronically Stored Information”

(“ESI”) which shall include, but is not limited to digital communications (e.g., e-mail, voice mail,
                                                   5
  Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 7 of 11 PageID #: 2654



instant messaging, text messaging); word processed documents (e.g., Word or WordPerfect documents

and drafts); spreadsheets and tables (e.g., Excel or Lotus 123 worksheets); accounting application data

(e.g., QuickBooks, Money, Peachtree data files); image and facsimile files (e.g., .PDF, .TIFF, .JPG,

.GIF images); sound recordings (e.g., .WAV and .MP3 files); video and animation (e.g., .AVI and

.MOV files); databases (e.g., Access, Oracle, SQL Server data, SAP); contact and relationship

management data (e.g., Outlook, ACT); calendar and diary application data (e.g., Outlook PST,

Yahoo, blog tools); online access data (e.g., Temporary Internet Files, History, Cookies); presentations

(e.g., PowerPoint, Corel Presentations); network access and server activity logs; project management

application data; computer aided design/drawing files; and, backup and archival files (e.g., Zip, .GHO

files). The word “document” shall be construed to the furthest extent permissible under the Missouri

Rules of Civil Procedure.

        15.     “Identify” (a) when used with respect to a natural person shall mean to state the

person’s (1) full name, (2) last known home or business address, (3) last known home or business

telephone numbers, (4) last known employer, (5) last known title or occupation, (6) if the person’s

present whereabouts are unknown, all information that reasonably may be helpful in locating the

person (for example, spouse’s name, children’s names and addresses and the names and addresses of

other known relatives), and (7) that person’s relationship, if any, to Defendant; (b) when used with

respect to a corporation or business entity other than an a natural person shall mean to state that entity’s

name, address of its principal place of business and telephone number; (c) when used with respect to a

document shall mean to state the title or name of the document (or provide a brief description thereof),

the author(s), the recipient(s), the present custodian, and that the date the document was created; and

(d) when used with respect to communication shall mean to identify the contents of the

communications, the date and place the communication was made, the type of communication (written

correspondence, email, phone conversation, etc.), and the identity of each person participating in and
                                                     6
  Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 8 of 11 PageID #: 2655



present for the communication.

        16.     “Person” shall refer to any natural person or any corporation, partnership, limited

liability company, limited partnership, joint venture, firm, association, proprietorship or any other

business, legal, or governmental entity or association.

        17.     Whenever the expression "and/or" is used in these Interrogatories, the information

called for should be set out both in the conjunctive and disjunctive and, whenever the information is

set out in the disjunctive, it should be given separately for each and every element sought.

        18.     "Do," "does," "is," "are" and other verbs used in the active voice are also intended to

refer to "did," "was," "were" and other verbs used in the past tense.

        19.     “Pertaining to” or “relating to” or “concerning” shall mean referring to, reflecting, or

related in any manner, logically, factually, indirectly or directly to the matter addressed.

        20.     “Communication” shall mean any transmission of words or thoughts between or among

two or more persons, and includes, but is not limited to, spoken words, conversations, conferences,

discussions, talks and reports, whether transmitted in person or by any electronic devices such as

telephone or radio, and documents as defined above.

                                               Interrogatories

        1.      Identify all person(s) answering, assisting or participating in preparing these Answers

to Plaintiffs’ First Set of Interrogatories.

        2.      List all civil, criminal, or regulatory actions or investigations related thereto, including

but not limited to notices, comments, correspondence, or reports related in any way to the potential

for and/or actual violations or permit application denials regarding any act or omission concerning

environmental issues related to the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites or offsite

areas around the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites. In connection therewith

list the date and nature of any reports made by you to any government agencies or to the press related
                                                     7
 Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 9 of 11 PageID #: 2656



to Contamination or to your Radioactive Material at or around the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites.

       3.      Do you have any indemnification or any other agreement(s) with the United States

government or insurance policies that you assert is potentially applicable to Plaintiffs’ allegations as

set forth in the Complaint? If so, identity any such agreement.

       4.      Have you ever made any insurance claims concerning any environmental liability,

Activities or Radioactive Material at the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, or

the Contamination? If so, state the date, nature, amount, and insurer of each such claim.

       5.      Identity and describe any public notices or other communications you have made with

individuals residing in St. Louis concerning the Activities at the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites or concerning Radioactive Material at the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites, including the identity of any publicists or public relations firms retained by

you.

       6.      State whether you have ever cleaned, removed, or otherwise remediated contamination

and/or Radioactive Material from any private or public property located outside the SLAPS, Latty

Avenue Site, and/or Coldwater Creek sites, including but not limited to remediation of residences or

other private or public property potentially impacted by the SLAPS, Latty Avenue Site, and/or

Coldwater Creek sites’ operations. If so, state the date of such “clean up,” the material that was

removed, identify all persons involved, and identify the reason for such “clean up.”

       7.      Identify any voluntary remediation and/or brownfield agreements, consent decrees,

covenants, or other arrangements with any local, state, or federal governments regarding the SLAPS,

Latty Avenue Site, and/or Coldwater Creek sites that you performed and/or have entered into. In

identifying, include the nature of the agreement or arrangement and the current custodian of that

document.
                                                   8
 Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 10 of 11 PageID #: 2657



       8.      State the date, place, and circumstances under which you first became aware of the

potential presence of Radioactive Material on Plaintiffs’ property or elsewhere outside the fence

which secures the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, and identity any

procedures or actions you implemented to address your awareness.

       9.      If you contend that you did not cause Radiative Material to be present outside the

SLAPS, Latty Avenue Site, and/or Coldwater Creek sites or on Plaintiffs’ property, state the basis of

such contention.

       10.     If you contend that federal or state regulations set “dose limits” or define an “actionable

standard” for Plaintiffs’ claims arising from the Contamination, identify all such federal or state

regulations and state the basis of your contention that they apply.

       11.     For all documents concerning the SLAPS, Latty Avenue Site, and/or Coldwater Creek

sites and their operations prior to you becoming the owner and operator of Defendant Cotter

Corporation and/or the SLAPS, Latty Avenue Site, and/or Coldwater Creek sites, identify the current

location of those documents and their current custodian, and any indexes for said documents.

       12.     With respect to your affirmative defenses, if any, please identify the factual basis, if

any, for your defense(s). If you plead the affirmative defense of third-party fault and contend that the

Contamination was the fault in whole or in part of a third-party, please identify the third- party and

specify the exact factual basis which supports your contention.

Dated: January 31, 2020                                Respectfully submitted,

                                                       KEANE LAW LLC

                                                       /s/ Nathaniel R. Carroll
                                                       Ryan A. Keane, #62112
                                                       Nathaniel R. Carroll, #67988
                                                       7777 Bonhomme Ave., Suite 1600
                                                       St. Louis, MO 63105
                                                       Ph: 314-391-4700
                                                       Fax: 314-244-3778
                                                   9
Case: 4:20-cv-01227-JAR Doc. #: 59-9 Filed: 10/27/20 Page: 11 of 11 PageID #: 2658



                                          ryan@keanelawllc.com
                                          nathaniel@keanelawllc.com
                                          Attorneys for Plaintiffs and Proposed Class




                                       10
